Citation Nr: 0710899	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-20 083	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for a headache 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971 and from November 1990 to July 1991.  Service in 
Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

In a January 2007 decision, the Board granted an increased 
rating, from 30 to 50 percent for the veteran's service-
connected PTSD.  The same decision denied service connection 
for a headache condition.  Shortly following the issuance of 
its January 2007 decision, the Board was informed for the 
first time that the veteran had died nearly two years 
earlier, in July 2005.  


FINDINGS OF FACT

1.  A March 2002 RO rating decision denied the veteran an 
increased rating for PTSD and service connection for a 
headache condition.  

2.  The Board issued a decision in January 2007 which 
increased the disability rating assigned the veteran's 
service-connected PTSD from 30 to 50 percent and denied 
service connection for a headache condition.  

3.  In February 2007, the Board received notice of the 
veteran's death in July 2005.


CONCLUSION OF LAW

Due to the veteran's death in July 2005, the Board's January 
2007 decision is a nullity and is vacated.  The March 2002 RO 
rating decision, and all subsequent decisions regarding an 
increased rating for PTSD and service connection for a 
headache condition are vacated, and the appeal is dismissed.  
38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, shortly following the Board's January 2007 
decision, the Board received notice that the veteran had died 
in July 2005.  

As a matter of law, veterans' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

In Landicho, the United States Court of Appeals for Veterans 
Claims (the Court) held that when a claimant dies during the 
course of an appeal, the appropriate remedy is to vacate the 
Board's decision.  The Court further held that this would 
have the legal effect of nullifying the previous merits 
adjudications by the RO (i.e., causing the underlying 
decisions by the RO to be vacated as well), because the RO's 
decisions are subsumed in the decision by the Board.  See 
Smith, 10 Vet. App. 333-34; see also Yoma v. Brown, 8 Vet. 
App. 298 (1995); 38 C.F.R. § 20.1104 (2006).  

Because the veteran's appeal to the Board became moot at the 
time of his death in July 2005, the Board's January 2007 
decision must be vacated and the appeal dismissed.  See 38 
C.F.R. § 20.1302 (2006).  The dismissal of the appeal on 
these grounds ensures that the decision by the Board and the 
underlying decisions by the RO have no preclusive effect in 
the adjudication of any accrued benefits claims which are 
derived from the veteran's entitlements, and which may ensue 
at some point in the future.  

Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that its January 2007 decision is 
vacated, and the RO must vacate the decisions upon which this 
case was premised.



ORDER

The Board's decision of January 26, 2007 is vacated.  The RO 
is directed to vacate its March 2002 rating decision and any 
subsequent decision regarding an increased rating for PTSD 
and/or service connection for a headache condition.  The 
appeal is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


